38 So.3d 345 (2010)
Wesley DICK, Leslie Goodwin, Rudolph Hayes, Milton Isaac, Elton Jefferson, Kenny Mills, Gayle Neidhart, Sterling Buckner, William Overby, Kenneth Dilosa, Malcolm Perkins, Don Poole, Lakyia Skinner, Frederick Domino Davis, Draper Bedford, Curtis Bailey, Frank Fradella, Carlo De Salvo, Darron Harris, Kim Meyers, Melvin Anderson, Craig Parent, Kendrick Turner, Edmond Scott, Earnest Michael Allen, Dwayne Baker, Jimmy Brumfield, Frank Gaston, Sonny Caston, Terrence Ford, Larry Ford, Lawrence Hall, Sr., Clyde Lynch, James Pendleton, Joseph Richard and George Weber, Prentice Robinson, Floyd Tyler, Frank Fradella, Ju Hyun Cho, Kennan Temple, Daniel Magee
v.
Gov. Bobby JINDAL, Gov. of the State of LA., LA Dept. of Corrections, Richard Stalder, Sec. of the LA Dept. of Corrections, LA Risk Review Panel, Kayla Sherman, Exec. Officer of the Central Risk Review Panel, Cynthia Brown, Exec. Officer of the South Risk Review Panel, and Wayne Millus, Exec. Officer of the North Risk Review Panel.
No. 2010-C-0971.
Supreme Court of Louisiana.
June 25, 2010.
*346 Denied.